FILED
                             NOT FOR PUBLICATION                            MAR 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50207

               Plaintiff - Appellee,             D.C. No. 3:08-cr-03543-LAB

   v.

 JUAN CARLOS GUZMAN,                             MEMORANDUM *

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Southern District of California
                      Larry A. Burns, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Juan Carlos Guzman appeals from the 75-month sentence imposed following

his guilty-plea conviction for importation of methamphetamine, in violation of

21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JC/Research
we affirm.

        Guzman contends the district court erred by denying his request for a minor

role adjustment pursuant to U.S.S.G. § 3B1.2(b). Guzman failed to carry his

burden of proving that he is entitled to such an adjustment. See United States v.

Cantrell, 433 F.3d 1269, 1282-83 (9th Cir. 2006). Among other things, Guzman

knowingly transported a substantial amount of narcotics, see United States v.

Hursh, 217 F.3d 761, 770 (9th Cir. 2000), and planned on accepting money in

return, see United States v. Davis, 36 F.3d 1424, 1437 (9th Cir. 1994). Therefore,

the district court did not clearly err by declining to apply a minor role adjustment.

See Cantrell, 433 F.3d at 1283-84 (holding that district court’s decision regarding

defendant’s minor role status was not clearly erroneous); United States v. Howard,

894 F.2d 1085, 1091 (9th Cir. 1990) (holding that district court need not accept the

government’s recommendation of a minor role reduction).

        AFFIRMED.




JC/Research                                2                                    09-50207